DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/12/2021 has been entered.
 
Response to Amendment
	The amendment filed 02/12/2021 has been entered. Claims 1 and 14 have been amended. Claims 2-3, 5-9 and 19 were previously cancelled. Claim 18 has been cancelled. Claims 21-22 are new. Claims 1, 4, 10-17 and 20-22 remain pending in this application. Applicant’s amendments to the claims have overcome each and every objection and 112 rejection previously set forth in the Final Office Action mailed 08/14/2020.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can 
Claims 1, 4, 10-11, 14-17 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kerr (Pub. No.: US 2014/0243707 A1), in view of Bridgman (US Pat. No.: 3,939,835).
Regarding claim 1, Kerr discloses (figs. 1, 4-4b) a pre-evacuated container (12) for medical purposes (¶ 0022, ln. 1-2), comprising:
An outer body (see container 12) that forms an internal cavity (interior cavity 11) (¶ 0048, ln. 5-7), wherein in a default state the internal cavity is at a vacuum pressure relative to an atmosphere (abstract, ln. 3-4);
A fluid interface (inlet 18) on the outer body that connects to a drainage tube (14) (see fig.1, ¶ 0045, ln. 1-3) such that fluids can be evacuated into the container from a body cavity via the drainage tube (¶ 0047, ln. 9-13), the fluid interface being connected to the outer body at a first location on the outer body (see fig. 1);
A pressure indicator (vacuum gauge 34) on the outer body (see fig. 1), the pressure indicator adapted to provide an indication as to a fluid pressure state of the internal cavity (¶ 0026, ln. 1-10), wherein the pressure indicator includes a bellows (accordion style, ¶ 0054, ln. 1-2, see fig. 4a-4b), the pressure indicator being directly connected to the outer body at a second location on the outer body different from the first location (see fig. 1);
An outlet assembly (connector 46) on the outer body (see fig. 6), wherein the outlet assembly can be actuated without damaging the outer body (¶ 0056, ln. 1-7), and wherein the outlet assembly comprises a threaded connection (¶ 0055, ln. 10-12).
Kerr fails to disclose wherein the outlet assembly can be actuated to form an opening between the atmosphere and the internal cavity, wherein the outlet assembly comprises a threaded connection at the second location between the pressure indicator and the outer body of the container such that the pressure indicator is removable from the outer body while the fluid interface remains connected to the outer body and removal of the pressure indicator exposes the internal cavity of the container to the atmosphere. 
Bridgman teaches (fig. 1) a container (10) in the same field of endeavor comprising an outlet assembly (characterized by cap portion 30 that can be removed to empty the contents, thus forming an outlet assembly), wherein the outlet assembly can be actuated to form an opening between the atmosphere and the internal cavity (see fig.1 , cap portion can be unscrewed, col. 4, ln. 51-53, thus forming an opening between the atmosphere and the internal cavity), wherein the outlet assembly comprises a threaded connection (screw 28; col. 4, ln. 51-53) that is at a location between the pressure indicator (20) and the outer body of the container (see fig. 1) such that the pressure indicator is removable from the outer body (pressure indicator disposed on the cap portion and is thus removable) and removal of the pressure indicator exposes the internal cavity of the container to the atmosphere (pressure indicator is disposed on cap and thus, when cap is opened, internal cavity is exposed to the atmosphere). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outlet assembly of Kerr such that it can be actuated to form an opening between the atmosphere and the internal cavity, wherein the outlet assembly comprise a threaded connection at In re Japikse, 86 USPQ 70. Providing the outlet assembly such that it is at the second location would minimize the number of openings into the body of the container, thus limiting the opportunity of vacuum leakage to occur. 
Regarding claim 4, Kerr in view of Bridgman fail to teach wherein the pressure indicator is attached to the container body via a threaded connection and wherein the pressure indicator can be unthreaded and detached from the container body to form an opening between the atmosphere and the internal cavity. 
Bridgman further teaches (fig. 1) wherein the pressure indicator is attached to the container via a threaded connection and wherein the pressure indicator can be unthreaded and detached from the container body to form an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pressure indicator of Kerr in view of Bridgman such that it is attached to the container body via a threaded connection and wherein the pressure indicator can be unthreaded and detached from the container body to form an opening between the atmosphere and the internal cavity, as taught by Bridgman. A threaded connection provides a connection that is vacuum tight (Bridgman, col. 4, ln. 44-50) and the modification further allows the container to be opened and emptied. 
Regarding claim 10, Kerr in view of Bridgman fail to teach wherein the outlet assembly further comprises an upper portion of the container body and a lower portion of the container body, wherein the upper portion and lower portion are detachably connected to collectively form the internal cavity. 
Bridgman further teaches (fig. 1) that the outlet assembly further comprises an upper portion (cap portion 30) of the container body and a lower portion (vacuum bottle 10) of the container body, wherein the upper portion and the lower portion are detachably connected to collectively form the internal cavity (col. 4, ln. 4-10, 51-53, see fig. 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outlet assembly of Kerr in view of Bridgman such it comprises an upper portion of the container body and a lower portion 
Regarding claim 11, Kerr in view of Bridgman fail to teach wherein a threaded interface connects the upper portion to the lower portion. 
Bridgman further teaches (fig. 1) that a threaded interface (screw fitting 28) connects the upper portion to the lower portion (col. 4, ln. 44-53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the upper portion of Kerr in view of Bridgman such that it connects to the lower portion through a threaded interface as taught by Bridgman. Providing a threaded connection provides a vacuum tight fitting (Bridgman; col. 4, ln. 44-50)
Regarding claim 14, Kerr discloses (figs. 1, 4a-4b) a pre-evacuated container (12) for medical purposes (¶ 0022, ln. 1-2), comprising:
An outer body (see container 12) that forms an internal cavity (interior cavity 11) (¶ 0048, ln. 5-7), wherein in a default state the internal cavity is at a vacuum pressure relative to an atmosphere (abstract, ln. 3-4);
A fluid interface (inlet 18) on the outer body that connects to a drainage tube (14) (see fig.1, ¶ 0045, ln. 1-3) such that fluids can be evacuated into the container from a body cavity via the drainage tube (¶ 0047, ln. 9-13), wherein at least one of the fluid interface and the drainage tube includes a check valve (backflow prevention valve 24) that prevents back flow out of the internal cavity via the fluid interface (¶ 0047, ln. 1-4), the fluid interface being connected to the outer body at a first location on the outer body 
A pressure indicator (vacuum gauge 34) on the outer body (see fig. 1), the pressure indicator adapted to provide an indication as to a fluid pressure state of the internal cavity (¶ 0026, ln. 1-10), wherein the pressure indicator includes a bellows (accordion style, ¶ 0054, ln. 1-2, see fig. 4a-4b), the pressure indicator being directly connected to the outer body at a second location on the outer body different from the first location (see fig. 1);
An outlet assembly (connector 46) on the outer body (see fig. 6), wherein the outlet assembly can be actuated without damaging the outer body (¶ 0056, ln. 1-7), and wherein the outlet assembly comprises a threaded connection (¶ 0055, ln. 10-12).
Further, Kerr discloses wherein the outlet assembly can be actuated to form an opening (¶ 0055, ln. 10-12) and is thus capable of forming an opening between the atmosphere and the internal cavity. 
Kerr fails to disclose wherein the outlet assembly can be actuated to form an opening between the atmosphere and the internal cavity, wherein the outlet assembly comprises a threaded connection at the second location between the pressure indicator and the outer body of the container such that the pressure indicator is removable from the outer body while the fluid interface remains connected to the outer body and removal of the pressure indicator exposes the internal cavity of the container to the atmosphere. 
Bridgman teaches (fig. 1) a container (10) in the same field of endeavor comprising an outlet assembly (characterized by cap portion 30 that can be removed to empty the contents, thus forming an outlet assembly), wherein the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outlet assembly of Kerr such that it can be actuated to form an opening between the atmosphere and the internal cavity, wherein the outlet assembly comprise a threaded connection at the second location between the pressure indicator and the outer body of the container such that the pressure indicator is removable from the outer body from the outer body and removal of the pressure indicator exposes the internal cavity of the container to the atmosphere, as taught by Bridgman. Further, Kerr in view of Bridgman would provide a pressure indicator that is removable from the outer body while the fluid interface remains connected to the outer body. Actuating the outlet assembly to form an opening between the atmosphere and the internal cavity allows the container to be emptied once it is full. Providing a threaded connection allows for a vacuum tight fitting (Bridgman, col. 4, ln. 44-50). In re Japikse, 86 USPQ 70. Providing the outlet assembly such that it is at the second location would minimize the number of openings into the body of the container, thus limiting the opportunity of vacuum leakage to occur. 
Regarding claim 15, Kerr in view of Bridgman fail to teach wherein the outlet assembly further comprises a portion of the container that can be unthreaded from the outer body.
Bridgman further teaches (fig. 1) that the outlet assembly further comprises a portion (cap portion 30) of the container that can be unthreaded from the outer body (vacuum bottle 10) (col. 4, ln. 51-53, see fig. 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outlet assembly of Kerr in view of Bridgman such it comprises a portion of the container that can be unthreaded from the outer body as taught by Bridgman. Doing so would allow the contents to be easily emptied after use and provides a mechanical mating that is vacuum tight (Kerr; col. 4, ln. 44-50).
	Regarding claim 16, Kerr in view of Bridgman further teach the outlet assembly includes the pressure indicator as discussed above. 
Regarding claim 17, Kerr in view of Bridgman fail to teach wherein the pressure indicator is attached to the container body via a threaded connection and wherein the pressure indicator can be unthreaded and detached from the 
Bridgman further teaches (fig. 1) wherein the pressure indicator is attached to the container via a threaded connection and wherein the pressure indicator can be unthreaded and detached from the container body to form an opening between the atmosphere and the internal cavity (i.e., pressure indicator is disposed on the cap portion which is attached to the container via a threaded connection). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pressure indicator of Kerr in view of Bridgman such that it is attached to the container body via a threaded connection and wherein the pressure indicator can be unthreaded and detached from the container body to form an opening between the atmosphere and the internal cavity as taught by Bridgman. A threaded connection provides a connection that is vacuum tight (Bridgman; col. 4, ln. 44-50).
Regarding claim 20, Kerr in view of Bridgman fail to teach wherein the outlet assembly further comprises an upper portion of the container body and a lower portion of the container body, wherein the upper portion and lower portion are detachably connected to collectively form the internal cavity.  
Bridgman further teaches (fig. 1) that the outlet assembly further comprises an upper portion (cap portion 30) of the container body and a lower portion (vacuum bottle 10) of the container body, wherein the upper portion and the lower portion are detachably connected to collectively form the internal cavity (col. 4, ln. 4-10, 51-53, see fig. 1). 

Regarding claim 21, Kerr in view of Bridgman teach wherein the outlet assembly is located at a top of the container. 
Regarding claim 22¸ Kerr in view of Bridgman teach wherein the outlet assembly is located at a top of the container.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kerr in view of  Bridgman, as applied to claim 10 above, and further in view of US Patent No. 6,152,902 (Christian et al.) hereinafter referred to as Christian. 
Regarding claim 12, Kerr in view of Bridgman fail to teach wherein a clamp removably secures the upper portion to the lower portion.
Christian teaches (fig. 3) a container (receptacle 28) in the same field of endeavor wherein a clamp (clips 58) removably secures the upper portion (receptacle lid 52) to the lower portion (receptacle body 50) (col. 6, ln. 1-5, col. 7, ln. 33-36).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kerr in view of Bridgman such that a clamp removably secures the upper portion to the lower portion, as taught by Christian. Doing so allows the upper portion to be opened once the container is full (Christian, col. 7, ln. .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kerr in view of Bridgman, as applied to claim 1 above, and further in view of Garcia et al. (Pub. No.: US 2007/0027433 A1), hereinafter Garcia.
Regarding claim 12, Kerr further discloses (fig. 4) that the outlet assembly further comprises an opening in the container body (see fig. 4, ¶ 0055, ln. 10-12). Kerr in view of Bridgman fail to teach wherein that the outlet assembly comprises a plug that removably couples to the opening to block fluid flow from the opening.
Garcia teaches (fig. 5) a container (3300) in the same field of endeavor wherein an outlet assembly (venting port 3600) comprises a plug (3610) that removably couples to the opening to block fluid flow from the opening (¶ 0022, ln. 10-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outlet assembly of Kerr in view of Bridgman such that it comprises a plug that removably couples to the opening to block fluid flow from the opening, as taught by Garcia. Doing so would allow the outlet assembly to be closed during suction and allows the outlet assembly to be opened so that the container to be emptied (Garcia, ¶ 0024, ln. 9-22). 

Response to Arguments
Applicant’s arguments, see page 5, filed 02/12/2021, with respect to the objections to claims 1, 4 and 14 have been fully considered and are persuasive in view of the amendments to the claims. The objections of claims 1, 4 and 14 have been 
Applicant’s arguments, see page 5, filed 02/12/2021, with respect to claim 18 rejected under 35 USC §112(d) has been fully considered and are persuasive in view of the amendments to the claims. The 112(d) rejection of claim 18 has been withdrawn. 
Applicant’s arguments, see pages 5-8, filed 02/12/2021, with respect to the rejections under 35 USC §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of a different interpretation of Kerr in view of Bridgman. As discussed in the rejection above, Bridgman teaches actuating the outlet assembly to form an opening between the atmosphere and the internal cavity. 
Applicant argues, page 7, that exposing the interior container to the atmosphere would go against the teachings of Kerr. However, there is no recitation in Kerr that fluid collected must remain sealed in the container. One of ordinary skill in the art before the effective filing date of the claimed invention would recognize that it would be advantageous for the container to be opened and therefore emptied as doing so would allow the container to be reused.  
Applicant further argues, page 7, that making the pressure indicator removable would destroy the function of the Kerr device and that removal of the pressure indicator goes against Kerr because the pressure indicator provides an important safety feature in that a user must be able to ascertain whether vacuum is present. However, as discussed in the rejection above, Kerr in view of Bridgman provide a container wherein removal of the pressure indicator allows the container to be emptied. Further, as discussed in the rejection above, removal of the pressure indicator allows the container once the container is full and collection is ceased. Thus, the status of the vacuum would no longer be needed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586.  The examiner can normally be reached on Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                        


/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781